DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 23 October 2019.
Claims 1-15 are pending.
Claims 1-15 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kramer et al. (US PG Pub. 2013/0137464).
As per claims 1 and 14, Kramer discloses a geolocating social networking system and method, comprising (system and methods, Kramer Abstract; location based, ¶30-¶31 and ¶79): 
a proprietary software (system software on to their mobile telephone, Kramer ¶44); 
a plurality of user accounts (accounts, Kramer ¶57 and ¶95-¶111); 
a plurality of user settings (customizable settings, Kramer ¶324-¶370); 
a social media interface (user interface, Kramer ¶141-¶169; ¶678 and Fig. 76); 
a geolocating hardware (mobile communication device with GPS, Kramer ¶14); 
a broadcasting subsystem (system comprising a network, communicating, Kramer ¶30; proximity, ¶425; see also ¶520); 
a searching subsystem (member search, Kramer ¶170-¶175; search, ¶60); and 
a messaging subsystem; wherein one each of said plurality of user accounts is correlated with one each of said plurality of user settings (system data processor may also help facilitate communication between members, Kramer ¶14; based upon location, proximity to other members, ¶46).

As per claim 2, Kramer discloses as shown above with respect to claim 1.  Kramer further discloses wherein said plurality of user settings include a username, a password, a profile picture, an age, a gender, a racial identity, a location, a point of origin, a religious preference, a political preference, a match preference, and a searchability (username, password, Kramer ¶97-¶98; photo, ¶286; Member traits are personal features, beliefs, lifestyles, etc. of a member that are typically either inherited or chosen by the member. Member traits typically comprise: age, sex, sexual orientation and preference, education, race, religion, smoker/non-smoker, marital status (e.g., single/married/committed/divorced), parental status, financial status, occupation, home zip code, political affiliation, pictures, both direct and anonymous contact information, friend status, group status, as well as other online dating categories including physical attributes (e.g., height, weight, eye color, hair color, balding, body type, etc.), etc., Kramer ¶65; profile, ¶75 and ¶100-¶111 discussing demographics including political affiliation).

As per claim 3, Kramer discloses as shown above with respect to claim 2.  Kramer further discloses wherein said plurality of user settings are selectable by a first user; and wherein said plurality of user settings are selectable by a second user (Search results are sorted by proximity to the member's starting location (closest first, and members with unknown locations alphabetically at the end). Results are presented as an indexed list or, optionally, as a map with the indices plotted. Each member result is shown with their proximity in miles, Kramer ¶425).

As per claim 4, Kramer discloses as shown above with respect to claim 3.  Kramer further discloses wherein said location and said point of origin are selectable by said first user; and wherein said location and said point of origin are selectable by said second user (profiles consisting of demographic and personal fields, Kramer ¶100-¶111).

As per claim 5, Kramer discloses as shown above with respect to claim 4.  Kramer further discloses wherein said searchability is reversibly activated by said first user; and wherein said broadcasting subsystem of said first user broadcasts said match preference of said first user within a proximity of said location of said first user (matches according to their filtering setup, Kramer ¶319; Search results are sorted by proximity to the member's starting location (closest first, and members with unknown locations alphabetically at the end). Results are presented as an indexed list or, optionally, as a map with the indices plotted. Each member result is shown with their proximity in miles, ¶425).

As per claim 6, Kramer discloses as shown above with respect to claim 5.  Kramer further discloses wherein said searching subsystem of said second user is reversibly activated by said second user; wherein said searching subsystem of said second user searches said plurality of user accounts based on said plurality of user settings within a proximity of said location of said second user; wherein said searching subsystem compares said match preference of said first user to said match preference of said second user to determine a match (matches according to their filtering setup, Kramer ¶319; Search results are sorted by proximity to the member's starting location (closest first, and members with unknown locations alphabetically at the end). Results are presented as an indexed list or, optionally, as a map with the indices plotted. Each member result is shown with their proximity in miles, ¶425).

As per claim 7, Kramer discloses as shown above with respect to claim 6.  Kramer further discloses wherein said match of said match preference of said first user to said match preference of said second user notifies said first user and said second user of said match; and wherein said match allows said messaging subsystem of said second user to communicate with said messaging subsystem of said first user (matches according to their filtering setup, Kramer ¶319; Search results are sorted by proximity .

As per claim 8, Kramer discloses as shown above with respect to claim 7.  Kramer further discloses wherein said social media interface automatically populates said username, said password, said profile picture, said age, and said gender (signed into their Facebook account, Kramer ¶764).

As per claim 9, Kramer discloses as shown above with respect to claim 8.  Kramer further discloses wherein said geolocating hardware is a global positioning satellite receiver (mobile communication device with GPS, Kramer ¶14).

As per claim 10, Kramer discloses as shown above with respect to claim 9.  Kramer further discloses wherein said geolocating hardware automatically geolocates and selects said location of a user (mobile communication device with GPS, Kramer ¶14; see also ¶520).

As per claim 11, Kramer discloses as shown above with respect to claim 10.  Kramer further discloses wherein said point of origin is selected from the group consisting of a locale, a city, a state, a country, a school, a college, and a university (Member traits are personal features, beliefs, lifestyles, etc. of a member that are typically either inherited or chosen by the member. Member traits typically comprise: age, sex, sexual orientation and preference, education, race, religion, smoker/non-smoker, marital status (e.g., single/married/committed/divorced), parental status, financial status, occupation, home zip code, political affiliation, pictures, both direct and anonymous contact information, friend status, group status, as well as other online dating categories including physical attributes (e.g., height, weight, eye color, hair color, balding, body type, etc.), etc., Kramer ¶65; profile, ¶75 and ¶100-¶111 discussing demographics including political affiliation).

As per claim 12, Kramer discloses as shown above with respect to claim 11.  Kramer further discloses wherein said location is selected from the group consisting of a locale, a city, a state, a country, a school, a college, and a university (home zip code, ¶65).

As per claim 13, Kramer discloses as shown above with respect to claim 12.  Kramer further discloses wherein said proprietary software is a downloadable mobile application (system software on to their mobile telephone, Kramer ¶44).

As per claim 15, Kramer discloses as shown above with respect to claim 14.  Kramer further discloses downloading of said proprietary software by said second user; establishing of one of said plurality of user accounts by said second user; setting of said plurality of user settings by said second user; activating said geolocating hardware by said second user to determine said location of said second user; activating said searching subsystem of said second user to search said availability of said first user within a proximity of said location of said second user to determine a match; and communicating via said messaging subsystem of said second user to said messaging subsystem of said first user after said match is determined (system software on to their mobile telephone, Kramer ¶44; accounts, ¶57 and ¶95-¶111; customizable settings, ¶324-¶370; user interface, ¶141-¶169; ¶678 and Fig. 76; mobile communication device with GPS, ¶14; system comprising a network, communicating, ¶30; proximity, ¶425; see also ¶520; member search, ¶170-¶175; search, ¶60; system data processor may also help facilitate communication between members, ¶14; Search results are sorted by proximity to the member's starting location (closest first, and members with unknown locations alphabetically at the end). Results are presented as an indexed list or, optionally, as a map with the indices plotted. Each member result is shown with their proximity in miles, ¶425).

Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure is located on the PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629